Assignment of Promissory Note Form

 

WHEREAS, Shefali Vibhakar (hereinafter referred to as “Assignor”) is the owner
and holder of the following described promissory note:

 

Maker(s): Genesys Industries, Inc.

 

Face amount: $ 6190 & 00/100 dollars)

 

Interest rate: 5 %

 

Present balance due: $ 6190 & 00/100 dollars)

 

Pay to the order of Shefali Vibhakar.

 

NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties , intending to be legally bound, agrees as
follows:

 

1. Assignor hereby assigns and transfers all her right, title and interest in
the aforementioned promissory note to Twiga Capital Partners, LLC (the
“Assignee”).

 

2. The Maker agrees to abide by the terms of this Assignment of Promissory Note
and honor all its obligations thereunder to the Assignee.

 

3. This assignment is without recourse to the Assignor.

 

Dated: Nov 15th, 2017

 



/s/ Shefali Vibhakar     s:/ Shefali Vibhakaer Assignor               s:/ Twiga
Capital Partners, LLC Assignee               s:/ Genesys Industries, Inc. Maker
 

 